DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5, 7 and 11-12 are objected to because of the following informalities:  
1. Each of the claims 4-5 and 11-12 recites “in the front of”.  Examiner recommend changing it to “in front of”.  
2. Examiner recommend changing “therebetween” in claim 7 to “between the coupling surface and the locking portion”.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: In claim 14, the limitation recites “cover portion”, which is directed to embodiment of figure 9.  However the limitation of claim 14 also recites “to cover a gap between the lower end of the door and the deflector” (this limitation is disclosed in paragraph [0128] of PGPUBS and is directed to embodiment of figure 10).  Each embodiments has its own specification design and it doesn’t look like the embodiments can be combined.  Therefore the limitations of claim 14 is objected.  Examiner recommend applicant to amend claim 14 by deleting “to cover a gap between the lower end of the door and the deflector”. 
   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr (US 4180049).
Regarding claim 1, Carr teaches a cooking appliance comprising:
a housing (main housing of oven 20 not including door, fig 3);
a base plate (See fig 3 and annotated figure 1) configured to be coupled to the housing;

a door (annotated figure 1) coupled to the housing to open and close the cooking chamber; and
a deflector (annotated figure 1) spaced apart (see fig 3) from a lower end (bottom surface) of the door and coupled to a front edge (the edge of the base plate that connects with the deflector) of the base plate “to cover the lower end of the door from hot air generated and transferred from a household appliance installed below the base plate” (This is intended function).

[AltContent: textbox (Short slanted plate is the “deflector”)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: oval][AltContent: ][AltContent: textbox (door)][AltContent: arrow]
    PNG
    media_image1.png
    382
    479
    media_image1.png
    Greyscale

[AltContent: textbox (Annotated figure 1)][AltContent: textbox (Base plate includes a long horizontal portion and the U-shaped circled portion)][AltContent: arrow]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey (US 4788964) in view of Mayer (US 3186401).
Regarding claim 1, Dorsey teaches a cooking appliance comprising:
a housing (housing of microwave oven 14, not including door);
a base plate (26, fig 2) configured to be coupled to the housing;
a cooking chamber (space in oven 14) disposed inside the housing;
a door (door of microwave oven 14 shown in fig 1) coupled to the housing to open and close the cooking chamber; and
a deflector (18, fig 2) spaced apart from a lower end (bottom end of the door.  Door inherently has a bottom end) of the door and coupled to a front edge (flange end 28, fig 2) of the base plate
Dorsey fails to teach the deflector covers the lower end of the door from hot air generated and transferred from a household appliance installed below the base plate.

It would have been obvious at the time of filing to modify Dorsey as taught by Mayer to extend the deflector beyond the front edge of the door in order to guide hot air generated from the cooktop away from the door and prevent the door handle from heated by the hot air and prevent injury (In the event of the deflector in the stored position shown in Dorsey fig 2, extending the deflector to forward of the door handle would guide hot air from the gas cooktop away from the oven so that oven door handle would not be heated by the hot air from the gas cooktop.)
Regarding claim 2, Dorsey in view of Mayer teaches the deflector comprises a coupling portion (Annotated fig 2) including a coupling surface (upper surface of the coupling portion) in contact with the base plate, and an inclined portion (Annotated fig 2) bent from the coupling portion and extending downward.

[AltContent: arrow][AltContent: textbox (Inclined portion)][AltContent: arrow][AltContent: ][AltContent: textbox (Coupling portion)][AltContent: ][AltContent: arrow]
    PNG
    media_image2.png
    161
    350
    media_image2.png
    Greyscale


[AltContent: textbox (Step portion is the U-shaped structure)][AltContent: textbox (Annotated figure 2)]



Regarding claim 11, Dorsey in view of Mayer teaches a front surface (the surface of door of Dorsey’s oven 14 that faces user) of the door is located in front of (See Dorsey fig 2) a front edge (the curved surface/edge that faces user shown in Dorsey fig 2 and annotated fig 2) of the step portion.
Regarding claim 12, Dorsey in view of Mayer shows all elements of the claims except that a thickness of the inclined portion is thicker than a thickness of the front edge of the base plate.  However, it would have been an obvious matter of design choice to modify the apparatus of Dorsey to have the inclined portion having a thickness that is thicker than a thickness of the front edge of the base plate since the present application does not show that the particular relative thickness solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsey (US 4788964) in view of Mayer (US 3186401), and further in view of Savchenko (US 20140011440).
Regarding claim 13, Dorsey in view of Mayer teaches all the limitations of claim 1.
Dorsey in view of Mayer fails to teach the deflector is made of a metal material.
Savchenko teaches a deflector is made of a metal material ([0045] lines 4-5, “the deflector 413 may be constructed from a single metal plate”).
It would have been obvious at the time of filing to modify Dorsey in view of Mayer as taught by Savchenko by using metal for the deflector material in order to provide a durable and sturdy deflector structure.

Allowable Subject Matter
Claims 4-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KO-WEI LIN/Examiner, Art Unit 3762